                      Case 5:18-md-02827-EJD Document 344 Filed 05/31/19 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099
                  tboutrous@gibsondunn.com
            2    CHRISTOPHER CHORBA, SBN 216692
                  cchorba@gibsondunn.com
            3    THEANE EVANGELIS, SBN 243570
                  tevangelis@gibsondunn.com
            4    TIMOTHY W. LOOSE, SBN 241037
                   tloose@gibsondunn.com
            5    DIANA M. FEINSTEIN, SBN 302626
                  dfeinstein@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            7    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            8    Facsimile: 213.229.7520
            9    G. CHARLES NIERLICH, SBN 196611
                  gnierlich@gibsondunn.com
           10    RACHEL S. BRASS, SBN 219301
                  rbrass@gibsondunn.com
           11    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
           12    San Francisco, CA 94105
                 Telephone: 415.393.8200
           13    Facsimile: 415.374.8458
           14    Attorneys for Defendant APPLE INC.
           15
                                            UNITED STATES DISTRICT COURT
           16
                                         NORTHERN DISTRICT OF CALIFORNIA
           17

           18                                         SAN JOSE DIVISION

           19                                                 CASE NO. 5:18-md-02827-EJD
                 IN RE: APPLE INC. DEVICE
           20    PERFORMANCE LITIGATION
                                                               NOTICE OF APPEARANCE OF COUNSEL
           21                                                  FOR DEFENDANT APPLE INC.

           22

           23                                                  U.S. District Judge Edward J. Davila

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                             DEFENDANT’S NOTICE OF APPEARANCE
                                                  CASE NO. 5:18-md-02827-EJD
                      Case 5:18-md-02827-EJD Document 344 Filed 05/31/19 Page 2 of 3


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE that Jason C. Lo of Gibson, Dunn & Crutcher LLP, a member of
            3    the State Bar of California (SBN 219030) and admitted to practice in this Court, hereby appears on
            4    behalf of Defendant Apple Inc. in this action, and is authorized to receive service of all pleadings,
            5    notices, orders, and other papers regarding this action on its behalf. His address, telephone, facsimile,
            6    and email are as follows:
            7
                                JASON C. LO, SBN 219030
            8                   jlo@gibsondunn.com
                                GIBSON, DUNN & CRUTCHER LLP
            9                   333 South Grand Avenue
                                Los Angeles, CA 90071-3197
           10                   Telephone:    213.229.7000
                                Facsimile:    213.229.7520
           11

           12

           13    DATED: May 31, 2019                           GIBSON, DUNN & CRUTCHER LLP
           14
                                                               By:          /s/ Jason C. Lo
           15                                                                 Jason C. Lo
           16                                                  Attorneys for Defendant Apple Inc.
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                                 DEFENDANT’S NOTICE OF APPEARANCE
                                                      CASE NO. 5:18-md-02827-EJD
                      Case 5:18-md-02827-EJD Document 344 Filed 05/31/19 Page 3 of 3


            1                                         CERTIFICATE OF SERVICE
            2           I hereby certify that on May 31, 2019, I caused to be electronically filed the foregoing
            3    NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT APPLE INC. with the Clerk
            4    of the Court via CM/ECF. Notice of this filing will be sent by email to all parties by operation of the
            5    Court’s electronic filing systems.
            6

            7    Dated: May 31, 2019                          GIBSON, DUNN & CRUTCHER LLP
            8

            9
                                                              By:          /s/ Jason C. Lo
           10                                                                Jason C. Lo
           11

           12                                                 Attorneys for Defendant Apple Inc.
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                      2
Crutcher LLP
                                                DEFENDANT’S NOTICE OF APPEARANCE
                                                     CASE NO. 5:18-md-02827-EJD
